SECOND DIVISION
                                  MILLER, P. J.,
                             RICKMAN and REESE, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                 http://www.gaappeals.us/rules


                                                                       March 4, 2020




In the Court of Appeals of Georgia
 A19A2174. WILSON v. THE STATE.

      REESE, Judge.

      Timothy John Wilson, Jr., (“the Appellant”) appeals from the denial of his

amended motion for new trial following his conviction for incest, statutory rape, and

child molestation in the Superior Court of Catoosa County.1 The Appellant contends

that the trial court abused its discretion in allowing evidence regarding a prior

offense; that he was denied the effective assistance of counsel; and that the trial court

erred in failing to merge the child molestation and statutory rape convictions for

sentencing purposes. For the reasons set forth infra, we affirm.




      1
          See OCGA §§ 16-6-22 (a); 16-6-3 (a); 16-6-4 (a) (1).
      Viewed in the light most favorable to the jury’s verdict2, the record shows the

following facts. The Appellant married B. O.’s mother (“Wilson”) in July 2009. The

Appellant moved in with Wilson and her minor daughter, B. O., who was eight years

old at the time. Five years later, in October 2014 when B. O. was 13 years old, the

Appellant began to molest her. The Appellant initially made B. O. watch

pornographic videos with him while B. O.’s mother was at work. The Appellant

rubbed B. O.’s back in a sexually suggestive manner and touched B. O.’s genitals

both over and under her clothing. At some point, the Appellant had sexual intercourse

with B. O. The molestation lasted from October 2014 to December 2014, with the last

sexual act occurring on Christmas Eve 2014.

      B. O. disclosed the molestation to her mother on January 31, 2015, prompting

her mother to call the police. A forensic medical examination by a Sexual Assault

Nurse Examiner (“SANE”) did not reveal any injuries, tears, or abrasions, but the

nurse did note that B. O.’s hymenal opening was larger than expected for a child of

her age and that there was less hymenal tissue than expected. The SANE nurse further



      2
        See Jackson v. Virginia, 443 U. S. 307, 319 (III) (B) (99 SCt 2781, 61 LE2d
560) (1979); see also Brewer v. State, 219 Ga. App. 16, 17 (1) (463 SE2d 906)
(1995).

                                         2
explained that both of these conditions could be indicative of some kind of sexual

activity.

       Throughout the course of the investigation into B. O.’s outcry, the State

received information regarding a previous instance of child molestation involving the

Appellant and his younger half-sister, P. W. P. W., who was interviewed via phone

by investigators, explained that the Appellant had touched her inappropriately,

performed oral sodomy upon her, and had sexual intercourse with her in upstate New

York shortly after the Appellant moved in with his father and step-mother between

1984 and 1985.

       The Appellant was initially indicted for 19 various sexual offenses involving

his 13-year-old step-daughter, B. O., and one of B. O.’s friends, 13-year-old K. D.

The State filed a notice of intent to offer evidence of the previous incidents pursuant

to OCGA § 24-4-413 and OCGA § 24-4-414 (“Rule 413” and “Rule 414”). Although

defense counsel opposed admitting the evidence, the trial court ultimately agreed to

admit the extrinsic act evidence. The jury found the Appellant guilty of two counts

of incest, one count of statutory rape, and one count of child molestation. The

Appellant filed an amended motion for a new trial. The trial court denied the motion

for new trial, but granted the Appellant a new sentencing hearing. We dismissed as

                                          3
premature the Appellant’s appeal from this order as the trial court had not yet

resolved the Appellant’s sentencing challenges. The trial court resentenced the

Appellant, imposing a split sentence, and this appeal followed.

      “The admission of evidence is a matter which rests largely within the sound

discretion of the trial court and will not be disturbed absent an abuse of discretion.”3

Similarly, “[w]e will not disturb a trial court’s determination that similar transaction

evidence is admissible absent an abuse of discretion.”4 With these guiding principles

in mind, we turn now to Appellant’s specific claims of error.

      1. The Appellant contends that the trial court abused its discretion by

improperly admitting evidence related to a prior offense of child molestation. We

disagree.

      Subsection (a) of Rule 413 provides: “In a criminal proceeding in which the

accused is accused of an offense of sexual assault, evidence of the accused’s

commission of another offense of sexual assault shall be admissible and may be




      3
          McBee v. State, 228 Ga. App. 16 (491 SE2d 97) (1997).
      4
       Condra v. State, 238 Ga. App. 174, 175 (2) (518 SE2d 186) (1999) (citations
omitted).

                                           4
considered for its bearing on any matter to which it is relevant.”5Additionally, Rule

414 provides in part: “[i]n a criminal proceeding in which the accused is accused of

an offense of child molestation, evidence of the accused’s commission of another

offense of child molestation shall be admissible and may be considered for its bearing

on any matter to which it is relevant.”6 Furthermore, in sexual assault and child

molestation cases, both Rules 413 and 414 supersede the provisions of OCGA § 24-4-

404,7 which typically prevents the inclusion of prior bad acts.8 Rules 413 and 414

“create[s] a rule of inclusion, with a strong presumption in favor of admissibility, and

the State can seek to admit evidence under these provisions for any relevant purpose,

including propensity.”9 Moreover,

      5
          OCGA § 24-4-413 (a).
      6
        OCGA § 24-4-414 (a) defines the term “offense of child molestation” as “any
conduct or attempt or conspiracy to engage in [inter alia] [a]ny crime that involves
contact between any part of the accused’s body . . . and the genitals or anus of a child;
or [a]ny crime that involves contact . . . between the genitals or anus of the accused
and any part of the body of a child[.]”
      7
          See Dixon v. State, 341 Ga. App. 255, 258 (1) (800 SE2d 11) (2017).
      8
       See OCGA § 24-4-404 (b) (“[e]vidence of other crimes, wrongs, or acts shall
not be admissible to prove the character of a person in order to show action in
conformity therewith.”)
      9
         Robinson v. State, 342 Ga. App. 624, 634 (4) (b) (805 SE2d 103) (2017)
(citations and punctuation omitted).

                                           5
      [u]nder Rule 414 (a), showing a disposition toward molestation is a
      relevant purpose and not unfairly prejudicial in light of the nature of that
      conduct. Thus, evidence that a defendant engaged in child molestation
      in the past is admissible to prove that the defendant has a disposition of
      character that makes it more likely that he did commit the act of child
      molestation charged in the instant case.10


      (a) The Appellant argues that the trial court should have excluded the prior

instance of child molestation, because it failed to meet the statutory requirements

under Rule 414 and the Rule 403 balancing test.

      Before admitting evidence of similar, prior crimes,

      the trial court must determine that the State has affirmatively shown
      that: (1) the State seeks to admit evidence of the independent offenses
      or acts for an appropriate purpose; (2) there is sufficient evidence that
      the accused committed the independent offenses or acts; and (3) there
      is sufficient connection or similarity between the independent offenses
      or acts and the crimes charged so that proof of the former tends to prove
      the latter.11




      10
           Id (citations and punctuation omitted).
      11
        Pareja v. State, 286 Ga. 117, 119 (686 SE2d 232) (2009) (citations and
punctuation omitted).

                                           6
       The State filed a notice under Rule 413 and Rule 414 seeking the trial court’s

ruling that this prior act could be admitted at trial given that the indictment charged

him with numerous counts of sexual offenses against his minor step-daughter and his

step-daughter’s friend. After a hearing, the trial court ordered that the evidence could

be admitted by the State at trial. Specifically, the trial court stated that the “proffered

evidence’s probative value is significant and substantial, and that the probative value

of the offered evidence is not substantially outweighed by undue prejudice, and is not

other subject to being excluded by OCGA § 24-4-403.” The evidence presented by

the State at trial included testimony from P. W., who testified that the Appellant had

sexually molested her during her childhood. Additionally, in its order denying

Appellant’s motion for new trial, the trial court stated that the evidence

       was relevant to an issue other than the Defendant’s bad character, to wit:
       intent and motive. The State of Georgia produced sufficient evidence to
       authorize the jury to find that the accused committed the other acts. The
       probative value of the evidence presented was high, and was therefore
       not substantially outweighed by its unfair prejudice, to include but not
       being limited to, any issue of said evidence’s temporal remoteness.


       The Appellant argues that the evidence presented at trial failed to show that the

prior instance of child molestation was even a crime, in that he was perhaps under the


                                            7
age of accountability, and therefore incapable of forming the requisite intent. We note

that the Appellant was between the ages of 11 to 13 years old at the time of the prior

child molestation incident,12 but it is unclear because witnesses were unsure of when

P. W.’s disclosure occurred. Although the Appellant’s exact age at the time of the

prior instance of child molestation is unclear, “[a] trial court should consider a

defendant’s youth at the time of a similar transaction when deciding whether to admit

such evidence.”13 Additionally, regardless of the Appellant’s age at the time,

witnesses testified that the Appellant was sent to a juvenile detention facility in New

York, indicating some level of responsibility for the prior instance of child

molestation.

      Accordingly, the trial court did not abuse its discretion in concluding that the

evidence of the prior instance of child molestation involving P. W. was admissible

for a relevant purpose under Rule 414 (a).14


      12
         See Ledford v. State, 313 Ga. App. 389, 390-391 (1) (721 SE2d 585) (2011)
(upholding admission of evidence of similar prior acts that were committed when
defendant was eleven or twelve years old, while the victim was only three or four
years old. The evidence was relevant in light of the significant age difference to show
defendant’s lustful disposition regarding younger females).
      13
           Arbegast v. State, 332 Ga. App. 414, 419 (2) (a) (ii) (773 SE2d 283) (2015).
      14
           See Condra, 238 Ga. App. at 176 (2).

                                            8
      (b) The Appellant also contends that the prior instance of child molestation was

inadmissible, because it was irrelevant to any material fact.

      The Appellant argues that the evidence of prior acts did not show his motive

or intent and the temporal remoteness of the prior acts of child molestation combined

to show that the trial court abused its discretion.

      OCGA § 24-4-401 defines “relevant evidence” as “evidence having any

tendency to make the existence of any fact that is of consequence to the determination

of the action more probable or less probable than it would be without the evidence.”

Moreover,

      evidence that an accused committed an intentional act generally is
      relevant to show—the evidence, in other words, has some tendency to
      make more or less probable—that the same defendant committed a
      similar act with the same sort of intent, especially when the acts were
      committed close in time and in similar circumstances.15


      OCGA § 24-4-404 (b) (“Rule 404 (b)”) provides, in part

      evidence of other crimes, wrongs, or acts shall not be admissible to
      prove the character of a person in order to show action in conformity
      therewith. It may, however, be admissible for other purposes, including,


      15
       Olds v. State, 299 Ga. 65, 72 (2) (786 SE2d 633) (2016) (citations omitted;
emphasis in original).

                                           9
      but not limited to, proof of motive, opportunity, intent, preparation, plan,
      knowledge, identity, or absence of mistake or accident.


The evidence of other acts was relevant to the issues of intent and motive.

      Rule 404(b) is an evidentiary rule of exclusion, and for other acts
      evidence to be admissible, the State must show that: (1) the evidence is
      relevant to an issue other than defendant’s character, (2) there is
      sufficient proof so that the jury could find that defendant committed the
      act, and (3) the probative value is not substantially outweighed by undue
      prejudice under OCGA § 24–4–403 (“Rule 403”).16


      The State offered the Rule 414 evidence to establish the Appellant’s intent and

motive for the offenses at issue in the present case and the trial court ruled the

evidence relevant “to the issues of the Defendant’s intent and the Defendant’s

motive.” Additionally, the State called P. W. to testify to provide sufficient proof so

that the jury could find that the Appellant committed the act. Furthermore, the trial

court found that “the proffered evidence’s probative value is significant and

substantial, and that the probative value of the offered evidence is not substantially

outweighed by undue prejudice, and is not otherwise subject to being excluded by

OCGA § 24-4-403.”

      16
         Gerber v. State, 339 Ga. App. 164, 175 (3) (793 SE2d 131) (citations
omitted).

                                          10
      P. W. testified that she and the Appellant lived in the same home in upstate

New York between 1984 and 1985, shortly after the Appellant moved in with his

father and step-mother. On multiple occasions, when P. W. was approximately six

years old and the Appellant was between eleven and thirteen years old, the Appellant

penetrated P. W.’s vagina with his hand and oral sodomy upon P. W. P. W. testified

that she recalled two distinct occasions when the Appellant had sexual intercourse

with her in the basement of their home, because the Appellant “placed [P. W.’s] baby

blanket down.”

      Exclusion of proof of other acts that are too remote in time caters
      principally to the dual concerns for relevance and reliability. The
      evaluation of the proffered evidence in light of these concerns must be
      made on a case-by-case basis to determine whether the significance of
      the prior acts has become too attenuated and whether the memories of
      the witnesses has likely become too frail. Neither Rule 403 nor any
      analogous Rule provides any bright-line rule as to how old is too old.17


      Although P. W.’s testimony was remote in time, the trial court did not abuse

its discretion in allowing the prior instance of child molestation to be admitted,




      17
         Harris v. State, 340 Ga. App. 865, 868 (1) (b) (798 SE2d 498) (2017)
(citations and footnote omitted).

                                        11
because it was relevant to show the Appellant’s lustful disposition with respect to

younger females.

      2. The Appellant contends that his trial counsel was ineffective for failing to

argue that the prior acts would not have constituted child molestation or in the

alternative, that the prior act was not probative of the intent or motive at issue in this

case. We disagree.

      The facts at issue surrounding the Appellant’s ineffective assistance of counsel

claim are set out in Division 1, supra. The Appellant claims that trial counsel failed

to articulate all relevant arguments related to the evidence of prior instance of child

molestation. The Appellant also argues that trial counsel’s lack of knowledge or

understanding about the applicable arguments amounts to ineffective assistance of

counsel.

      In order to prevail on a claim of ineffective assistance of counsel, a
      criminal defendant must show that counsel’s performance was deficient
      and that the deficient performance so prejudiced the client that there is
      a reasonable likelihood that, but for counsel’s errors, the outcome of the
      trial would have been different. The criminal defendant must overcome
      the strong presumption that trial counsel’s conduct falls within the broad
      range of reasonable professional conduct. [As the appellate court, we]
      accept the trial court’s factual findings and credibility determinations


                                           12
       unless clearly erroneous, but we independently apply the legal principals
       to the facts.18


If the Appellant fails to satisfy either the performance or the prejudice prongs of the

Strickland v. Washington ineffectiveness inquiry, his ineffective assistance claim

fails.19

       “An appellate court evaluates counsel’s performance from counsel’s

perspective at the time of trial. As a general rule, matters of reasonable tactics and

strategy, whether wise or unwise, do not amount to ineffective assistance of

counsel.”20 Moreover,

       the manner in which an attorney attacks the credibility of a witness falls
       within the ambit of trial tactics. Trial tactics and strategy, however
       mistaken they may appear with hindsight, are almost never adequate




       18
        Robinson v. State, 277 Ga. 75, 75-76 (586 SE2d 313) (2003) (citations and
punctuation omitted); (citing Strickland v. Washington, 466 U. S. 668, 697 (104 SCt
2052, 80 LE2d 674) (1984)) (punctuation omitted).
       19
       Wiggins v. State, 338 Ga. App. 273, 283 (6) (787 SE2d 357) (2016) (citation
and punctuation omitted).
       20
        Grier v. State, 273 Ga. 363, 365 (4) (541 SE2d 369) (2001) (citation and
punctuation omitted).

                                          13
      grounds for finding trial counsel ineffective unless they are so patently
      unreasonable that no competent attorney would have chosen them.21


      Trial counsel testified during the motion for new trial hearing that he conducted

extensive research into the Rule 413 and Rule 414 evidence issues and presented the

argument that he thought stood the best chance of winning.

      [State]: And as far as the — and when you were preparing for the
      hearing on the 413, 414 evidence, you considered ways to keep that
      evidence out[?]
      [Trial Counsel]: Right.
      [State]: — Is that right? And you basically objected to it on the grounds
      of it being excessive time?
      [Trial Counsel]: Correct.
      [State]: Is that what — based on your legal judgment, was that the best
      grounds that you were aware of to prohibit the Court from admitting that
      evidence?
      [Trial Counsel]: It was. And it was an issue I think I researched
      exhaustively and that was what I felt was the best argument.


      Although trial counsel sought to exclude it, the evidence of the prior instance

of child molestation was admitted at trial given the testimony of P. W. “Trial counsel




      21
        Shaffer v. State, 291 Ga. App. 783, 786-787 (3) (662 SE2d 864) (2008)
(punctuation and footnote omitted).

                                         14
cannot be deficient in failing to object to the admission of legally admissible

testimony.”22

      Here, the Appellant has failed to meet his burden. The Appellant has failed to

establish that trial counsel’s performance was deficient. Therefore, he did not meet

the deficient performance prong of the Strickland test. Thus, the Appellant’s counsel

was effective and the trial court did not err.

      3. The Appellant contends that the trial court erred by failing to merge the child

molestation counts of the indictment into the statutory rape counts of the indictment.

We disagree.

      “Whether two offenses should be merged is a question of law, and we apply a

‘plain legal error’ standard of review.”23 Additionally, “[i]n order to determine

whether two crimes merge, we apply the ‘required evidence’ test to assess whether

each offense requires proof of a fact which the other does not.”24 Moreover, “[u]nder

the doctrine of merger, a criminal defendant cannot be subject to the imposition of



      22
           Bell v. State, 287 Ga. 670, 675 (3) (697 SE2d 793) (2010).
      23
           Lavigne v. State, 299 Ga. App. 712, 714 (2) (683 SE2d 656) (2009).
      24
        Hall v. State, 313 Ga. App. 66, 67-68 (720 SE2d 181) (2011) (punctuation
and footnote omitted).

                                          15
multiple punishment when the same conduct establishes the commission of more than

one crime. The doctrine of merger does not apply, however, if the multiple

convictions are not premised upon the same conduct.”25 Furthermore, “[i]f one crime

is complete before the other takes place, the two crimes do not merge.”26 Simply put,

where the crimes are separate and sequential, even if separated only by mere seconds,

they do not constitute the same conduct.27

      A person commits the offense of child molestation when such person “[d]oes

any immoral or indecent act to or in the presence of or with any child under the age

of 16 years with the intent to arouse or satisfy the sexual desires of either the child or

the person.”28 “A person commits statutory rape when he or she engages in sexual

intercourse with any person under the age of 16 years and not his or her spouse,

provided that no conviction shall be had for this offense on the unsupported

testimony of the victim.”29

      25
       Gonzales v. State, 352 Ga. App. 83, 88 (3) (833 SE2d 727) (2019) (citation
and punctuation omitted).
      26
           Id. (citation and punctuation omitted).
      27
           See Bales v. State, 200 Ga. App. 97, 98 (2) (406 SE2d 790) (1991).
      28
           OCGA § 16-6-4 (a) (1).
      29
           OCGA § 16-6-3 (a).

                                           16
      Here, the State was required to prove how child molestation differed from

statutory rape. The allegations for the child molestation count in the indictment

concerned the touching of B. O.’s vagina between October and December 2014.

Specifically, the state had to prove that the Appellant “did commit an immoral and

indecent act to [B. O.], a child under the age of sixteen years, with the intent to arouse

and satisfy the sexual desires of said accused by touching said child’s vaginal area[.]”

The allegations for the statutory rape count of the indictment concerned sexual

intercourse. Specifically, the Appellant “[d]id, being over the age of 21 years, engage

in sexual intercourse with [B.O.], a person under the age of sixteen years of age and

not the accused’s spouse[.]”

      In this case, B. O., who was the Appellant’s step-daughter, testified at trial

about the escalating series of sexual offenses that culminated in the Appellant having

sexual intercourse with her from October 2014 to December 2014. The child

molestation began when Appellant had B. O. view pornographic videos with him and

touched her body, including “rubbing [B. O.’s] back” and “eventually touch[ing]

[B. O.’s] butt,” and culminated with Appellant penetrating B. O.’s vagina with his

penis. Here, the child molestation conviction was based on the Appellant touching

B. O.’s back and vaginal area, while the statutory rape conviction was based on

                                           17
Appellant engaging in sexual intercourse with B. O. Thus, the crimes were separate

and sequential and not based on the same exact conduct. Therefore, the trial court did

not err in failing to merge the convictions at sentencing.

      Judgment affirmed. Miller, P. J., and Rickman, J., concur.




                                         18